Citation Nr: 0611829	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-36 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for hepatitis C, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences fatigue on almost all days and 
has incapacitating episodes lasting a total duration of less 
than six weeks during a twelve-month period.

3.  The veteran does not have anorexia with substantial 
weight loss or other indications of malnutrition, nor is 
there evidence of hepatomegaly.


CONCLUSION OF LAW

Criteria for a rating higher than 40 percent for hepatitis C 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.114, Diagnostic Code 7354 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In January 2004, VA notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim was not provided 
as is now required by Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. March 3, 2006).  The Board 
specifically finds, however, that the veteran is not 
prejudiced in this case as his underlying claim is solely for 
an increased rating and he has been given specific notice 
with respect to those elements required to substantiate an 
increased rating.  The veteran cannot be prejudiced by the 
lack of notice as to the additional elements as the claim is 
denied.  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the January 2004 letter was 
issued before the March 2004 rating decision which denied the 
benefit sought on appeal; and, thus, the notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
scheduling him for a physical examination and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board, even though he elected not to do 
so.  It appears that all known and available records relevant 
to the issue here on appeal have been obtained and are 
associated with the veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.

The veteran's hepatitis C is currently service connected and 
rated 40 percent disabling.  The veteran seeks an increased 
rating contending that his symptoms are more severe than 
those described by the 40 percent rating.  The veteran 
complains of fatigue and nausea and states that it is 
becoming significantly more difficult for him to work.  The 
veteran continues to work close to a fulltime schedule, 
although the veteran wrote that on numerous occasions he has 
been awoken after falling sleep at work or at the side of the 
road.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic 
codes identify the various disabilities.  Where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

The veteran's disability due to hepatitis C is currently 
rated as 40 percent disabling under Diagnostic Code 7345, 
located in 38 C.F.R. § 4.114.  The Board notes that although 
the 40 percent rating currently assigned is under Diagnostic 
Code 7345, that diagnostic code specifically states that it 
is not to be used for hepatitis C.  As such, the Board finds 
that the veteran's disability is more appropriately rated 
under Diagnostic Code 7354, also found at 38 C.F.R. § 4.114, 
which sets forth rating criteria specific to hepatitis C. 

Under Diagnostic Code 7354, a zero percent rating is assigned 
when there is evidence of hepatitis C with no accompanying 
symptoms.  Hepatitis C is found to be 20 percent disabling if 
there is daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly) requiring dietary restriction or 
continuous medication.  In the alternative, hepatitis C is 
also found to be 20 percent disabling if the veteran is found 
to have incapacitating episodes that endure for at least two 
weeks but less than four weeks, during the past twelve-month 
period.  A 40 percent rating is assigned if the veteran has 
daily fatigue, malaise and anorexia with minor weight loss 
and hepatomegaly, or if incapacitating episodes last at least 
four weeks but less than six weeks during the last 12 months.  
The veteran will be given a 60 percent rating for his 
hepatitis C disability if he experiences daily fatigue, 
malaise, hepatomegaly and anorexia with substantial weight 
loss or other indication of malnutrition, or if he 
experiences incapacitating episodes that last at least six 
weeks during the past twelve months, but not constantly. 

VA treatment records indicate that the veteran has post-
traumatic stress disorder (PTSD), for which he is service 
connected.  The veteran's complaints concerning his hepatitis 
C deal with extreme fatigue and nausea.  The veteran 
underwent therapy for his hepatitis C with PEG-Intron and 
ribavirin, but it was unsuccessful.  The veteran's VA 
treatment records indicate that the veteran has had a weight 
loss of 3 to 5 pounds on several occasions.  VA treatment 
records dated in August 2002 indicate that he had a weight 
loss of 14 pounds and noted anorexia.  The medical records do 
not indicate whether the anorexia is wholly connected to the 
hepatitis C or is also associated with PTSD.  

In June 2002, the veteran underwent a VA examination.  The 
examiner found that the veteran's hepatitis C was controlled 
and that there was no sign of liver disease.  An examiner, 
during a February 2004 VA examination, indicated that the 
veteran's hepatitis C had progressed, as the veteran showed 
significant signs of disease and his blood work showed 
elevated ALT and AST enzymes.  The examiner noted that the 
veteran's liver was of normal size.  The examiner also noted 
that the veteran's appetite was good and that his weight was 
stable.  The examiner reported that the main symptom was 
fatigue, with the veteran missing two to three days of work a 
month and that the complaints of fatigue were supported by 
the elevated ALT and AST enzymes.  The examiner found that 
there were no localized gastrointestinal symptoms.  

The Board finds that, although the veteran has experienced 
weight loss, the medical records show that the veteran's 
experiences of weight loss are isolated with only one 
diagnosis of anorexia, in 2002.  During the VA examination 
performed in February 2004 and June 2002, the examiners did 
not find that the veteran experienced significant long-term 
weight loss or malnutrition.  Although the veteran's 
treatment records of August 2002 have a notation of a 14-
pound weight loss, the veteran's weight is currently stable 
and he does not have indications of malnutrition.  

The Board concludes that the veteran does not experience 
incapacitating episodes separate from the effects of the 
fatigue.  The veteran's fatigue is severe and he experiences 
severe fatigue almost daily.  The writers of the regulation 
defined an incapacitating episode as a "period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician." See Schedule of Rating 
Disabilities: Disabilities of the Liver , 66 Fed. Reg. 29,486 
(May 31, 2001).  The veteran has not alleged such type of 
episodes.  Although the veteran described episodes of falling 
asleep during work and at the side of the road, there is no 
additional evidence which would characterize these 
occurrences as something more than sleep due to fatigue.  

Given evidence as outlined above, criteria for a 60 percent 
rating have not been met.  As noted, there is no evidence of 
hepatomegaly and the evidence indicates that the veteran's 
weight is stable and he experiences only  mild weight loss.  
The Board finds, therefore, that the appropriate rating for 
assignment is 40 percent as the veteran has daily fatigue and 
mild weight loss.  Therefore, a higher rating for the 
veteran's hepatitis C is denied on a schedular basis.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  

The veteran's symptoms are ones expected from someone 
diagnosed as having hepatitis C.  The veteran's employer 
indicated that the veteran worked 2,273 hours in 1999.  After 
1999, the veteran has not worked as many hours, working 1,886 
hours in 2003.  The veteran noted that he missed two to three 
days of work a month due to fatigue.  There is no evidence of 
hospitalizations due to symptoms of hepatitis C.  Although 
the veteran does not work the number of hours he worked in 
years previous, he works a substantially fulltime schedule, 
including driving a long distance to work.  

The loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board finds that the 
evaluations currently assigned adequately reflect the 
clinically established impairments experienced by the 
veteran.  Therefore, the veteran's request for a higher 
rating for his hepatitis C disability is denied.








ORDER

A rating higher than 40 percent for hepatitis C is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


